internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eoeg et2-plr-151740-02 date date legend taxpayer former school district state county plan date dear this letter is written in response to the taxpayer's request for a ruling on the application of the continuing employment exception to the hospital insurance portion also known as medicare_tax of the federal_insurance_contributions_act fica tax as set forth in internal_revenue_code code sec_3121 the specific request includes the following rulings the taxpayer is the same employer as the former school district for purposes of code sec_3121 the services of the eleven teachers who were continuously employed prior to date qualify for the exception to medicare_tax as set forth in code sec_3121 which tax is imposed under code sec_3101 and sec_3111 facts prior to the taxpayer was the former school district and provided education for children from kindergarten through the eighth grade the former school district provided no high school classes for children residing within the boundaries of the school district following the passage of a referendum in the former school district plr-151740-02 became unified under state law and established two high schools within the boundaries of the former school district the taxpayer's borders are the same as the former school district's borders the assets and liabilities of the former school district were transferred to the taxpayer upon unification the county in which the taxpayer is located remains responsible for the withholding of all federal income and employment_taxes for the employees of the taxpayer as it was for the employees of the former school district pursuant to a division of the plan that became effective on date employees of the taxpayer who were hired before date were permitted to elect medicare insurance coverage provided that they a were members of the plan b were employed in a position covered by the plan on date c did not have mandatory medicare coverage under the consolidated omnibus reconciliation act of and d were members of the plan or eligible for membership in the plan on the date of the division employees who meet these criteria have the option of being covered under a voluntary agreement pursuant to sec_218 of the social_security act sec_218 agreement for medicare insurance only generally a teacher is employed by the taxpayer for a one-year term that is automatically renewed unless the teacher is terminated except for eleven teachers all employees of the taxpayer were hired after date the eleven teachers who were hired before date were all eligible to elect voluntary medicare insurance coverage and four of the eleven teachers elected to be covered for medicare insurance under the sec_218 agreement seven of the eleven employees remain employed by the taxpayer after the unification with no break_in_service four of the eleven teachers terminated their employment with the taxpayer but were continuously employed with the taxpayer until their termination law and analysis fica_taxes consist of the old-age survivors and disability oasdi portion and the medicare_tax portion and are computed as a percentage of wages paid_by the employer and received by the employee for employment code sec_3101 sec_3111 sec_3121 generally all remuneration paid_by an employer for services performed by an employee is subject_to fica unless the remuneration is specifically excepted from the term wages or the services are specifically excepted from the term employment code sec_3102 sec_3111 sec_3121 service performed by an employee of a state political_subdivision or wholly owned instrumentality not covered by a sec_218 agreement is exempt from employment for purposes of the oasdi portion of fica only if the employee is a member of a retirement_system of such state political_subdivision or wholly owned instrumentality in connection with the employee's employment code sec_3121 service plr-151740-02 performed by an employee of a state political_subdivision or wholly owned instrumentality who is hired after date is considered to be employment for purposes of applying medicare_tax code sec_3121 service covered by a sec_218 agreement is specifically excluded from employment for purposes of medicare_tax as set forth under code sec_3121 but is subject_to medicare_tax under the terms of such sec_218 agreement code sec_3121 the internal_revenue_code however provides a narrow exception for services subject_to medicare_tax pursuant to code sec_3121 known as the continuing employment exception if specific requirements are met code sec_3121 for employment to qualify for the continuing employment exception under code sec_3121 an employee’s service performed for a state political_subdivision or wholly owned instrumentality must meet the following requirements the employee’s service must be excluded from the term employment as determined in code sec_3121 which exclusion applies only to an employee who is a member of a retirement_system of such state political_subdivision or wholly owned instrumentality code sec_3121 cross- reference to subparagraph a of code sec_3121 with cross-reference to code sec_3121 the employee performed substantial and regular service for compensation_for that employer before date the employee was a bona_fide employee of that employer on date the employee’s employment relationship with that employer was not entered into for purposes of meeting the requirements of code sec_3121 the employee’s relationship with that employer has not been terminated after march sec_3121 of the internal_revenue_code provides that a political_subdivision as defined in sec_218 of the social_security act u s c sec_418 includes all agencies and instrumentalities of a political_subdivision and shall be treated as a single employer for purposes of applying the continuing employment exception revrul_86_88 1986_2_cb_172 which provides guidelines for applying the continuing employment exception refers to sec_218 of the social_security act to define the term political_subdivision to include a county city town village or school district the term political_subdivision employer is defined as a political plr-151740-02 subdivision and any agency_or_instrumentality of that political_subdivision that is a separate employer for purposes of withholding reporting and paying the federal income taxes of employees in the instant case we assume that the plan is a retirement_system pursuant to code sec_3121 the employment of the eleven teachers of the former school district consisted of substantial and regular services performed for compensation_for the former school district prior to date such teachers were bona_fide employees of the former school district on date and the teachers' services were not entered into for purposes of avoiding medicare_tax thus the application of the continuing employment exception turns on whether or not the eleven teachers' employment was terminated upon the unification of the former school district as the taxpayer based on the facts presented and assumptions made we conclude that the former school district and the taxpayer are considered to be the same employer for purposes of applying the continuing employment exception to medicare_tax as we understand the facts the former school district expanded in by opening two high schools within district boundaries that did not previously exist this expansion of the former school district did not create a new employer employees of the former school district who subsequently became employees of the taxpayer remained employed by the same employer and therefore such employees’ employment did not terminate for purposes of the continuing employment exception to conclude the continuing employment exception applies to the services of the eleven teachers who were hired before date the continuing employment exception ceased to be applicable with respect to the four teachers who elected voluntary medicare insurance coverage under the sec_218 agreement and therefore application of medicare_tax to their wages as of the effective date of such election the teachers whose employment terminated and who had not previously elected voluntary coverage under the sec_218 agreement ceased to be eligible for the continuing employment exception as of the date of termination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-151740-02 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely lynne camillo chief employment_tax branch office of assistant chief_counsel exempt_organizations employment_tax government entities cc
